AO 245_B (CASDRev. 08/ 14) Judgment in a Petty Criminal Case

 

FrLEo

 

UNITED STATES DISTRICT CoURT

 

nn
ubW

CLERK, 1113 ~'.ESSTR=CT COURT
30 E.RN u\s?ia,c:‘r or cALlFORNIA

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA BY» DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Comrnitted On or Aiter November l, 1987)
RAMON BLANCO-FLORES (01)
Case Number: lSCR34l9-AJB
Chloe S. Dillon FD
Defendant’s Attomey

REGISTRATION N0. 25638298
|:| n
The Defendant:
|:; pleaded guilty to count(s) One Of the SU.p€I‘Seding Indictment
|:1 was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count

Title & Section Nature of Offense Number§s[
8 USC 1325 Attempted Unlawful Entry by an Alien (Misdemeanor) ls

The defendant is sentenced as provided in pages 2 through 2 of this judgment
|:| The defendant has been found not guilty on count(s)
|X| Count(s) Remaining Counts are dismissed on the motion of the United States.

Assessment : $25.00 - Remitted
@ Fine Waived m Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

 

 

/oN. ANTHONY J. BATTA A
UNITED STATES DISTR JUDGE

18CR34l9-AJB

 

v ‘

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: RAMON BLANCO-FL()RES (Ol) Judgment - Page 2 of 3
CASE NUMBER: lSCR34 l9-AJB

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

121 Sentence imposed pursuant to Title 8 USC Section 1326(b).

|:l The court makes the following recommendations to the Bureau of Prisons:

|:l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district

l:l at P.M. on

 

 

E! as notified by the United States Marshal.

\:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:| on or before
lI| as notified by the United States Marshal.

lI| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
' UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lSCR34l9-AJB

 

